Title: To George Washington from Edmund Randolph, 19 May 1795
From: Randolph, Edmund
To: Washington, George


          
            May 19. 1795.
          
          E. Randolph has the honor of inclosing to the President the last part of the letter to Mr Fauchet. It was intended to have been much more diffuse; but the intelligence about the memorial makes it clear, that the subject will be there poured forth in folio; and, as he has as yet only fired some scattering shot, it is perhaps better to see the points, to which his battery is directed. There are many little observations arising from Mr F.’s letter, not yet made, which will be inserted on the transcription.
        